DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for piercing and cutting a workpiece using a plasma torch that includes an electrode and a nozzle spaced from and surrounding a distal end portion of the electrode to form a process gas flow channel, classified in B23K 10/00. 
II. Claims 9-18, drawn to a method for piercing and cutting a workpiece using a plasma torch that includes an electrode and a nozzle spaced from and surrounding a distal end portion of the electrode to form a process gas flow channel, classified in H05H 1/3405.
III. Claim 19, drawn to a method for piercing and cutting a workpiece using a plasma torch that includes an electrode and a nozzle spaced from and surrounding a distal end portion of the electrode to form a process gas flow channel, classified in B23K 10/006.
IV. Claim 20, drawn to a method for piercing and cutting a workpiece using a plasma torch that includes an electrode and a nozzle spaced from and surrounding a distal end portion of the electrode to form a process gas flow channel, classified in H05H 1/3494.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 1 can have a materially different design and mode of operation that does not require delivering plasma gas at a first time and at a second time, nor performing a cutting operation by delivering through the process gas flow channel the plasma gas at a third pressure lower than at least one of the first pressure and second pressure as claimed in claim 9; and Invention as claimed in claim 9 can have a materially different design and mode of operation that does not require delivering a plasma gas at a first pressure through the process gas flow channel while ionizing the plasma gas to produce a plasma arc that extends between the electrode and the workpiece as claimed in claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 1 can have a materially different design and mode of operation that does not require a first cut, a second cut, nor subsequent to the first cutting operation performing a second cutting operation at a second pressure lower than the first pressure to form a second cut in the workpiece that originates at an end of the first cut, the second cut being continuous to the first cut as claimed in claim 19; and Invention as claimed in claim 19 can have a materially different design and mode of operation that does not require performing only one cutting operation by delivering through the process gas flow channel the plasma gas at a second pressure lower than the first pressure as claimed in claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 1 can have a materially different design and mode of operation that does not require performing a piercing operation during the first time period and a first part of the second time period by producing a pierce hole in the workpiece while the plasma gas is first delivered at the first pressure, nor during a second part of the second time period performing a cutting operation by delivering through the process gas flow channel the plasma gas as claimed in claim 20; and Invention as claimed in claim 20 can have a materially different design and mode of operation that does not require delivering a plasma gas at a first pressure through the process gas flow channel while ionizing the plasma gas to produce a plasma arc that extends between the electrode and the workpiece as claimed in claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 9 can have a materially different design and mode of operation that does not require a first cut, a second cut, nor subsequent to the first cutting operation performing a second cutting operation at a second pressure lower than the first pressure to form a second cut in the workpiece that originates at an end of the first cut, the second cut being continuous to the first cut as claimed in claim 19; and Invention as claimed in claim 19 can have a materially different design and mode of operation that does not require delivering plasma gas at a first time and at a second time, nor performing a cutting operation by delivering through the process gas flow channel the plasma gas at a third pressure lower than at least one of the first pressure and second pressure as claimed in claim 9. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 9 can have a materially different design and mode of operation that does not require performing a piercing operation during the first time period and a first part of the second time period by producing a pierce hole in the workpiece while the plasma gas is first delivered at the first pressure, nor during a second part of the second time period performing a cutting operation by delivering through the process gas flow channel the plasma gas as claimed in claim 20; and Invention as claimed in claim 20 can have a materially different design and mode of operation that does not require performing a cutting operation by delivering through the process gas flow channel the plasma gas at a third pressure lower than at least one of the first pressure and second pressure as claimed in claim 9. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention as claimed in claim 19 can have a materially different design and mode of operation that does not require performing a piercing operation during the first time period and a first part of the second time period by producing a pierce hole in the workpiece while the plasma gas is first delivered at the first pressure, nor during a second part of the second time period performing a cutting operation by delivering through the process gas flow channel the plasma gas as claimed in claim 20; and Invention as claimed in claim 20 can have a materially different design and mode of operation that does not require a first cut, a second cut, nor subsequent to the first cutting operation performing a second cutting operation at a second pressure lower than the first pressure to form a second cut in the workpiece that originates at an end of the first cut, the second cut being continuous to the first cut as claimed in claim 19. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761